Case 3:18-cr-04683-GPC Document 125 Filed 09/03/19 PageID.1005 Page 1 of 7



 1 LAW OFFICE OF DAVID W. WIECHERT
   David W. Wiechert, SBN 94607
 2 Jessica C. Munk, SBN 238832
   27136 Paseo Espada, Suite B1123
 3 San Juan Capistrano, CA 92675
   Telephone: (949) 361-2822
 4 Email: dwiechert@aol.com
           jessica@davidwiechertlaw.com
 5         william@davidwiechertlaw.com
 6 Attorneys for Jacob Bychak
 7 MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
   AND POPEO, P.C.
 8 Randy K. Jones, SBN 141711
   3580 Carmel Mountain Road, Suite 300
 9 San Diego, CA 92130
   Telephone: (858) 314-1500
10 Email: rkjones@mintz.com
11 Attorney for Mark Manoogian
12
     Additional counsel on next page
13
14                            UNITED STATES DISTRICT COURT
15                       SOUTHERN DISTRICT OF CALIFORNIA
16
17 UNITED STATES OF AMERICA,                Case No. 18-CR-04683-GPC
18               Plaintiff,                 Hon. Gonzalo P. Curiel

19         v.                               DEFENDANTS’ JOINT MOTION
20 JACOB BYCHAK, MARK                       REQUESTING LEAVE TO FILE A
   MANOOGIAN, MOHAMMED                      REPLY TO THE GOVERNMENT’S
21 ABDUL QAYYUM, and PETR                   RESPONSE TO DEFENDANTS’
   PACAS,
22                                          COUNTER DECLARATION AND
           Defendants.                      REQUEST FOR ORAL
23                                          ARGUMENT [DKT. NO. 122];
24                                          EXHIBIT A

25
26
27
28
                                                             Case No. 18-CR-04683-GPC
         DEFENDANTS’ JOINT MOTION REQUESTING LEAVE TO REPLY TO GOVERNMENT’S
                                RESPONSE [DKT. NO. 122]
Case 3:18-cr-04683-GPC Document 125 Filed 09/03/19 PageID.1006 Page 2 of 7



 1 BIENERT | KATZMAN PC
   James Riddet, SBN 39826
 2 Thomas H. Bienert, Jr., SBN 135311
   Whitney Z. Bernstein, SBN 304917
 3 903 Calle Amanecer, Suite 350
   San Clemente, CA 92673
 4 Telephone: (949) 369-3700
   Email: jriddet@bienertkatzman.com
 5        tbienert@bienertkatzman.com
          wbernstein@bienertkatzman.com
 6
   Attorneys for Mohammed Abdul Qayyum
 7
 8 BIRD MARELLA BOXER WOLPERT NESSIM
   DROOKS LINCENBERG RHOW P.C.
 9 Gary Lincenberg, SBN 123058
   Naeun Rim, SBN 263558
10 1875 Century Park East, Floor 23
   Los Angeles, CA 90067
11 Telephone: (310) 201-2100
   Email: gsl@birdmarella.com
12        nrim@birdmarella.com
13 Attorneys for Petr Pacas
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             Case No. 18-CR-04683-GPC
        DEFENDANTS’ JOINT MOTION REQUESTING LEAVE TO REPLY TO GOVERNMENT’S
                               RESPONSE [DKT. NO. 122]
Case 3:18-cr-04683-GPC Document 125 Filed 09/03/19 PageID.1007 Page 3 of 7



 1
           Defendants Jacob Bychak, Mark Manoogian, Mohammed Abdul Qayyum,
 2
     and Petr Pacas (“Defendants”) hereby jointly submit the following motion
 3
     requesting leave to file a reply to the Government’s Response to Defendants’
 4
     Counter Declaration and Request for Oral Argument [Dkt. No. 122] (hereinafter
 5
     “Government’s Response”).
 6
           1. On March 15, 2019, Defendants filed a joint Motion: (1) To Dismiss the
 7
     CAN-SPAM Act Counts (6 through 10) of the Indictment as Void for Vagueness;
 8
     (2) In the Alternative to Dismiss Counts 6 through 10 for Failure to State an
 9
     Offense; and (3) To Dismiss the Conspiracy Count (Dkt. No. 69) (hereinafter
10
     referred to as “Vagueness Motion”). Defendants also filed a joint Motion to Dismiss
11
     the Indictment Based on Misadvising the Grand Jury on the Law; and In the
12
     Alternative, For Disclosure of Grand Jury Matters (Dkt. No. 70) (hereinafter
13
     referred to as “Grand Jury Motion”). The hearing on both motions was continued to
14
     August 1, 2019.
15
           2. A few weeks before the August 1 hearing, after briefing on the motions
16
     had closed, the government filed the Declaration of John Curran as expert testimony
17
     in support of their opposition to the Vagueness Motion. Mr. Curran’s declaration
18
     only included information that was previously available to the government at the
19
     time their opposition papers were due. The Court granted Defendants until August
20
     20, 2019 to submit a declaration from a rebuttal expert and continued the hearing for
21
     the Vagueness Motion to a date to be determined at the August 1 hearing.
22
           3. At the August 1, 2019 hearing for the Grand Jury Motion, the government
23
     stated its position that an evidentiary hearing for the Vagueness Motion was
24
     unnecessary. To the extent that Defendants would be seeking an evidentiary hearing,
25
     the Court ordered the Defendants to file a request for an evidentiary hearing and
26
     state the grounds for why the Court should hold an evidentiary hearing in
27
     conjunction with Defendants’ August 20, 2019 response to the Government’s
28
                                               1                      Case No. 18-cr-04683-GPC
              DEFENDANTS’ JOINT MOTION REQUESTING LEAVE TO FILE A REPLY TO
                          GOVERNMENT’S RESPONSE [DKT. NO. 122]
Case 3:18-cr-04683-GPC Document 125 Filed 09/03/19 PageID.1008 Page 4 of 7



 1
     Declaration of John Curran. Trans. of Aug. 1, 2019 Hearing at 63 (Dkt. No. 117).
 2
     The Court ordered the government to file their response to Defendants’ request for
 3
     an evidentiary hearing by August 27, 2019. Id. The hearing for the Vagueness
 4
     Motion was continued to October 24, 2019 at 1:00 p.m.
 5
             4. On August 20, 2019, Defendants filed the Declaration of Marc Lindsey in
 6
     response to the government’s Declaration of John Curran. Anticipating that an
 7
     evidentiary hearing would only result in a battle of the experts, Defendants declined
 8
     to request an evidentiary hearing and instead reiterated their request for oral
 9
     argument on the Vagueness Motion. While the government in their August 27, 2019
10
     response agreed that “an evidentiary hearing is not necessary or required,” the
11
     government nonetheless took the liberty to substantively argue its position and
12
     attempt to discredit Defendants’ Vagueness Motion. See Government’s Response at
13
     ¶¶ 4-7. This argument was beyond the scope of what the Court ordered on August 1,
14
     2019.
15
             5. Accordingly, Defendants request leave to file the attached Exhibit A for
16
     the Court’s consideration of Defendants’ Vagueness Motion and October 24, 2019
17
     hearing in response to the government’s arguments at Dkt. No. 122.
18
19
                                             Respectfully submitted,
20
21
     Dated: September 3, 2019                LAW OFFICE OF DAVID W. WIECHERT
22
23                                           s/ Jessica C. Munk
24                                           Jessica C. Munk
                                             David W. Wiechert
25                                           Attorneys for Jacob Bychak
26
     Dated: September 3, 2019                MINTZ, LEVIN, COHN, FERRIS,
27                                           GLOVSKY AND POPEO, P.C
28
                                                2                       Case No. 18-cr-04683-GPC
               DEFENDANTS’ JOINT MOTION REQUESTING LEAVE TO FILE A REPLY TO
                           GOVERNMENT’S RESPONSE [DKT. NO. 122]
Case 3:18-cr-04683-GPC Document 125 Filed 09/03/19 PageID.1009 Page 5 of 7



 1
 2                                    s/Randy K. Jones
 3                                    Randy K. Jones
                                      Attorney for Mark Manoogian
 4
 5 Dated: September 3, 2019           BIENERT | KATZMAN PC
 6
 7                                    s/Whitney Z. Bernstein
                                      Whitney Z. Bernstein
 8                                    Thomas H. Bienert, Jr.
 9                                    James Riddet
                                      Attorneys for Mohammed Abdul Qayuum
10
11 Dated: September 3, 2019           BIRD MARELLA BOXER WOLPERT
                                      NESSIM DROOKS LINCENBERG RHOW
12                                    P.C.
13
14                                    s/ Naeun Rim
                                      Naeun Rim
15                                    Gary Lincenberg
16                                    Attorneys for Petr Pacas
17
18
19
20
21
22
23
24
25
26
27
28
                                         3                       Case No. 18-cr-04683-GPC
            DEFENDANTS’ JOINT MOTION REQUESTING LEAVE TO FILE A REPLY TO
                        GOVERNMENT’S RESPONSE [DKT. NO. 122]
Case 3:18-cr-04683-GPC Document 125 Filed 09/03/19 PageID.1010 Page 6 of 7



 1                 CERTIFICATE OF AUTHORIZATION TO SIGN
                          ELECTRONIC SIGNATURE
 2
 3        Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 4 Policies and Procedures of the United States District Court for the Southern District
 5 of California, I certify that the content of this document is acceptable to counsel for
 6 the Defendants and that I have obtained authorization from Randy K. Jones, Whitney
 7 Z. Bernstein, and Naeun Rim to affix their electronic signatures to this document.
 8
                                                  Respectfully submitted,
 9
10   Dated: September 3, 2019                     LAW OFFICE OF DAVID W.
                                                  WIECHERT
11
12                                                s/ Jessica C. Munk
                                                  Jessica C. Munk
13
                                                  Attorney for Jacob Bychak
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3                       Case No. 18-cr-04683-GPC
            DEFENDANTS’ JOINT MOTION REQUESTING LEAVE TO FILE A REPLY TO
                        GOVERNMENT’S RESPONSE [DKT. NO. 122]
Case 3:18-cr-04683-GPC Document 125 Filed 09/03/19 PageID.1011 Page 7 of 7



 1                              CERTIFICATE OF SERVICE
 2
           Counsel for Defendants certify that the foregoing pleading has been electronically
 3
     served on the following parties by virtue of their registration with the CM/ECF system:
 4
 5
                                          Sabrina L. Feve
 6
                                     Assistant U.S. Attorney
 7
                                     sabrina.feve@usdoj.gov
 8
 9
                                        Melanie K. Pierson
10
                                    Assistance U.S. Attorney
11
                                   melanie.pierson@usdoj.gov
12
13
                                           Robert Ciaffa
14
                                     Assistant U.S. Attorney
15
                                     robert.ciaffa@usdoj.gov
16
17
18
19
                                                     Respectfully submitted,
20
21    Dated: September 3, 2019                       LAW OFFICE OF DAVID W.
                                                     WIECHERT
22
23
                                                     s/ Jessica C. Munk
24                                                   Jessica C. Munk
25                                                   Attorney for Jacob Bychak

26
27
28
                                                 4                        Case No. 18-cr-04683-GPC
             DEFENDANTS’ JOINT MOTION REQUESTING LEAVE TO FILE A REPLY TO
                         GOVERNMENT’S RESPONSE [DKT. NO. 122]
